DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Declaration
The declaration under 37 CFR 1.130(a) filed on 5/31/22 is sufficient to overcome the rejections of claims 38-57 based on the Krylov reference (US 2018/0205915 A1).  It is noted that the declaration includes an unequivocal statement from joint inventor Ariel Raz that he invented the subject matter of Krylov Fig. 4D (see #5), and that he along with Viacheslav Krylov and David Mendlovic and are joint inventors of the manner tunable etalon device of Krylov (see #6). It is noted that there is no evidence in the record to the contrary. See MPEP 717.01(a)(1).
Allowable Subject Matter
	Claims 38-57 are allowed.
	Claim 38 is allowable for at least the reason “a height difference between: a position (Z1) along said height direction (Z) of a section of the anchor structure or of a section of an element linked to the anchor structure, wherein said section is in contact with said plate, and a position (Z2) along said height direction (Z) of a section of the front mirror in contact with the back stopper structure, induces pre-stress of the flexure structure,” as set forth in the claimed combination.
	Claims 39-56 are allowable due to their dependence on Claim 38.
	Claim 57 is allowable for at least the reason “a height difference between: a position along said height direction (Z) of a section of the anchor structure or of a section of an element linked to the anchor structure, wherein said section is in contact with said plate, and a position along said height direction (Z) of a section of the front mirror in contact with the back stopper structure, induces pre-stress of the flexure structure,” as set forth in the claimed combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872